DETAILED ACTION

Election/Restrictions

Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not understood what a “step”, recited in claim 6, is considered to be.  What aspect of the claimed invention is involved .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art Figure 8 in view of Kaneko (US 2017/0066485 A1).
Applicant’s admitted prior art Figure 8 discloses the need for a cross member, made of metal with a given sectional shape making up part of the vehicle frame and extends along a width direction of the vehicle to which an engine is mounted at a central engine mount attaching portion 72 which is of a comparatively greater thickness as compared to remaining regions 71, 73 which have comparatively lesser thicknesses, where the central engine mount region is constructed with such comparatively greater thickness in order to withstand the weight and forces generated by supporting the engine.  Regarding claims 4-8, the first portion is considered to be 72 and the second portion is considered to be either 71 or 73.  There is also a lower cross member 80.  Also note that Applicant’s admitted prior art Figure 8 also includes a first and second side wall portions and an upper wall portion connecting the same, where the “first portion” is formed in the upper wall portion.
Applicant’s admitted prior art Figure 8 discloses that the comparatively greater thickness of the engine mount attaching portion is achieved by being constructed from a plurality of metal sheets having different thickness dimensions rather than a single sheet having differing thickness dimensions as recited in claim 1.
Kaneko (US 2017/0066485 A1) disclose that vehicle frame elements may be constructed from single, one piece elements, yet have differing thickness dimensions in order to meet different strength needs at different places on the vehicle frame elements. See the Summary of the Invention and Figure 3, for example.  The differing thickness dimensions define “steps” from one thickness to the other, where “flat surfaces” may be formed adjacent to the steps..
. 

Allowable Subject Matter

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The recitation of a step portion in a first surface of the cross member, a shaving mark portion of a second surface of the cross member on a back region where a thickness is reduced by the step portion, a thick portion is provided on a first side of the cross member with respect to the step portion and a thin portion is provided on a second side of the cross member with respect to the step portion is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shigihara, Komiya et al. and Akaki et al. disclose vehicle cross car beams with engine mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/7/22